ITEMID: 001-60174
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: CHAMBER
DATE: 2002
DOCNAME: CASE OF KUTIC v. CROATIA
IMPORTANCE: 1
CONCLUSION: Violation of Art. 6-1 with regard to access to court;No separate issue under Art. 6-1 with regard to length of proceedings;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award
JUDGES: Christos Rozakis
TEXT: 8. On 26 December 1991 the applicants' house in the village of Martinec (Croatia) was destroyed by an explosion.
9. On 29 November 1994 the applicants brought an action for damages against the Republic of Croatia in the Zagreb Municipal Court (Općinski sud u Zagrebu).
A hearing was held on 2 May 1995.
10. On 12 May 1995 the applicants asked the court to request the Bjelovar Police Department (Policijska uprava Bjelovarska) to submit their report concerning the events that had led to the destruction of the applicants' property. On 19 May 1995 the court requested the report.
11. On 17 January 1996 the Croatian parliament introduced an amendment to the Civil Obligations Act which provided that all proceedings concerning actions in respect of damage resulting from terrorist acts were to be stayed pending the enactment of new legislation on the subject and that before the enactment of such new legislation damages for terrorist acts could not be sought. So far, the Croatian authorities have not enacted any new legislation regulating the matter.
12. It appears that several constitutional claims were lodged, though not by the applicants in the present case, challenging the above legislation. The Constitutional Court has not yet reached any decision.
13. On 24 April 1998 the Zagreb Municipal Court stayed the proceedings in accordance with the above legislation. No appeal was lodged against that decision.
14. On 13 November 1994 the applicants' garage and the adjacent storage room and a meat-curing shed in Bjelovar were destroyed, also as a result of an explosion.
15. On 14 December 1994 the applicants brought an action for damages against the Republic of Croatia in the Zagreb Municipal Court.
16. A hearing was held on 8 May 1995. The court requested the Bjelovar Police Department to submit their report concerning the events that had led to the destruction of the applicants' property.
17. On 19 July 2000 the court stayed the proceedings. No appeal was lodged against that decision.
18. The relevant part of the Civil Obligations Act (Zakon o obveznim odnosima) reads as follows:
“Responsibility for loss caused by death or bodily injury or by damage or destruction of another's property, when it results from violent acts or terror or from public demonstrations or manifestations, lies with the ... authority whose officers were under a duty, according to the laws in force, to prevent such loss.”
19. The relevant parts of the Act amending the Civil Obligations Act (Zakon o izmjenama i dopunama Zakona o obveznim odnosima – Official Gazette no. 7/1996) read as follows:
“Section 180 of the Civil Obligations Act (Official Gazette nos. 53/91, 73/91 and 3/94) is repealed.”
“Proceedings for damages instituted under section 180 of the Civil Obligations Act shall be stayed.
The proceedings referred to in the first paragraph of this section shall be continued after the enactment of special legislation governing responsibility for damage resulting from terrorist acts.”
20. The relevant part of the Civil Procedure Act provides:
“Proceedings shall be stayed:
...
(6) where another statute so prescribes.”
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
